DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication received on 12/21/2021. Claims 1-2 are pending of which claim 1 is amended and claim 2 new.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 as amended recites and wherein the container-based application is pre-converted by the cloud platform system from a selected existing application.  The specification provides no support for container-based application being pre-converted. The specification utilizes the term conversion scheme, conversion work however the 



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims recite “wherein the plurality of clusters are provisioned, deployed, managed and operated by the cloud platform system, and wherein the container-based application is pre-converted by the cloud platform system from a selected existing application;”. It is unclear to the examiner whether the steps of pre-converting by the cloud platform from an existing selected application are part of the scope by which the applicant is seeking patent protection. It is unclear whether such  pre-converting is part of the invention that the applicant is seeking to patent.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Dussen US 2019/0253274 above, and further in view of Stopel US 2018/0367405, Harneja US 2017/0116415 and Ranjan US 2019/0324786.
Regarding claim 1, Dussen teaches a method for provisioning and managing a multi-cluster on a cloud platform( fig 2a-c) the method comprising the steps of: inputting, by a cloud platform system, type information of each of a plurality clusters capable of operating a container-based application(containers, ¶71) in a multi and hybrid cloud environment(¶21 teaches hybrid cloud with multiple customer and service provider networks i.e. clouds), when provisioning of a plurality of clusters is requested ( configuration option are selected such a server type, user can select container type deployment of cluster network, ¶71) 
["Computing service provider network resources and configuration options for such resources generally include any type of computing resource, such as processing, storage, and networking resources. For instance, processing resources and configuration options for processing resources may include a number of virtual central processing units (vCPUs) or graphics processing units (GPUs), processing speed of the vCPU/GPUs, amount(s) of main memory, server type (e.g., bare-metal server, VM, container, etc.), operating system (e.g., UNIX, Linux, Windows, etc.), hypervisor or virtualization platform (e.g., Hyper-V, KVM, VMWare, etc.), or application software. Storage resources and configuration options for storage resources may include hardware type (e.g., hard disk, solid state device (SSD), tape, etc.), storage type (e.g., file system, block storage, etc.), and amount(s) of storage. As discussed, provisioned resources that may also be analyzed include combined computing, storage, and network resources, such as a content delivery network (CDN), database, virtual private network (VPN), domain name system (DNS), identification and authentication (e.g., Active Directory from Microsoft, key management), analytics, message queue, workflow, media, payment, email, Simple Notification Service (SNS), search, source control, monitoring services, or other services. In some embodiments, step 602 can also include provisioning virtual resources in different regions or zones to evaluate network performance between different regions or zones of a same cloud or different clouds. ", ¶70]
wherein the plurality of clusters are provisioned, deployed, managed and operation by the cloud platform system 
["Interconnection service provider network 418 includes software defined network (SDN) controller 426 for configuring, managing, and monitoring any number of network devices, network appliances, and other components of interconnection service provider network 418, including edge router 420 for connecting to edge router 414 of customer network 402, edge router 416A of computing service provider network 404A, and edge router 416B of computing service provider network 404B. SDN controller 426 manages the various resources of interconnection service provider network 418. For example, SDN controller 426 can provision network resources based on customer requests, schedules, triggers, events, signals, messages, alerts, agreements, subscriptions, purchases, or other factors. In addition, SDN controller 426 can handle traffic and manage configuration of the network resources, including managing network routing/re-routing, network data backup, security policies, etc. In some embodiments, SDN controller 426 can collect data from a customer and generate configuration information for specific network deployments. For example, SDN controller 426 can generate security policies, subnetting and routing schemes, forwarding schemes, network address translation (NAT) settings, virtual private network (VPN) settings, etc. SDN controller 426 can push or transmit these data and settings to components of interconnection service provider network 418 to implement a particular network deployment. For example, SDN controller 426 can generate VPN settings, such as IP mappings, port number, and security information, and send the VPN settings to the components of interconnection service provider network 418. A component of interconnection service provider network 418 can use the VPN settings to establish a VPN tunnel according to the settings. As another example, SDN controller 426 may generate and manage network diagnostic tools or graphical user interfaces, or automate the interconnection between multiple networks and resources.", ¶46]
generating, by the cloud platform system, configuration information of the each of the clusters when the type information of the each of the cluster is input(configuration options such as storage size storage type can be defined in config options, ¶71)
[" Storage resources and configuration options for storage resources may include hardware type (e.g., hard disk, solid state device (SSD), tape, etc.), storage type (e.g., file system, block storage, etc.), and amount(s) of storage. As discussed, provisioned resources that may also be analyzed include combined computing, storage, and network resources, such as a content delivery network (CDN), database, virtual private network (VPN), domain name system (DNS), identification and authentication (e.g., Active Directory from Microsoft, key management), analytics, message queue, workflow, media, payment, email, Simple Notification Service (SNS), search, source control, monitoring services, or other services. In some embodiments, step 602 can also include provisioning virtual resources in different regions or zones to evaluate network performance between different regions or zones of a same cloud or different clouds. ", ¶71]
performing, by the cloud platform system, remote simultaneous provisioning of the each of the clusters by requesting and configuring generation of an instance, a network, and a storage( computing devices are instantiated as well as the associated storage memory network interconnections resources, ¶s 69,71) , 
["This can include instantiating, within an interconnection service provider network (e.g., interconnection service provider network 318 of FIG. 3 or interconnection service provider network 418 of FIG. 4A and FIG. 4B), one or more virtual computing instances for processing packets to determine their ultimate destinations, one or more virtual storage instances for storing packet header data and other network-based metrics, and a virtual network fabric for routing the customer's traffic from the customer's private network to the interconnection service provider network and to the traffic's ultimate destination. ", ¶69]
["Computing service provider network resources and configuration options for such resources generally include any type of computing resource, such as processing, storage, and networking resources. For instance, processing resources and configuration options for processing resources may include a number of virtual central processing units (vCPUs) or graphics processing units (GPUs), processing speed of the vCPU/GPUs, amount(s) of main memory, server type (e.g., bare-metal server, VM, container, etc.), operating system (e.g., UNIX, Linux, Windows, etc.), hypervisor or virtualization platform (e.g., Hyper-V, KVM, VMWare, etc.), or application software. ", ¶71]
installing container runtime software(¶s90,91 the environment that can run application containers implies container runtime software installed), and setting configuration information of the each of the clusters when the each of the clusters is generated(dynamically creating upon migration means the container and its respective configurations parameters are deployed i.e. installed at runtime); 
[" With an L2 network overlay, instances of an application executing within a virtual partition (e.g., VM, container, etc.) can be seamlessly migrated to the overlay network dynamically created in computing service provider network 404A, without any impact to existing corporate infrastructure. ", ¶56]
adding, by the cloud platform system, a node of the each of the  clusters or replacing a failed node of the each of the clusters(failover to another node, ¶63), and performing backup of the node of the each of the cluster(network data backup ¶46); 
["In addition, SDN controller 426 can handle traffic and manage configuration of the network resources, including managing network routing/re-routing, network data backup, security policies, etc. In some embodiments, SDN controller 426 can collect data from a customer and generate configuration information for specific network deployments.", ¶46]
[“For example, network module 552 can perform filtering functions, switching functions, failover functions, high availability functions, network or device deployment functions, resource allocation functions, messaging functions, traffic analysis functions, port configuration functions, mapping functions, packet manipulation functions, path calculation functions, loop detection, cost calculation, error detection, or otherwise manipulate data or networking devices.”, ¶63]
and automatically scaling, by the cloud platform system, the each of the clusters, wherein the configuration information of the each of the clusters includes at least one of the number of instances, instance specifications including a GPU and  a memory type,  network (automatically scaling of resources as needed is performed such resources such as CPU, GPU, storage, switches, ¶16,42) .
[" Rapid elasticity refers to provisioning and releasing computing resources elastically (automatically in some cases) to scale rapidly outward and inward commensurate with demand. To the customer, the computing resources available for provisioning may appear to be unlimited and capable of appropriation in any quantity at any time. Measured service refers to automatic control and optimization of resource utilization by leveraging a metering capability at some level of abstraction suitable to the type of service (e.g., storage, processing, bandwidth, and active user accounts). A provider and a customer can monitor, control, and report resource utilization to provide transparency for both the provider and the customer. ", ¶16]
["For example, infrastructure resources may include compute/processing devices (e.g., servers, CPUs, GPUs, random access memory, caches, etc.), storage devices (e.g., network attached storages, storage area network devices, hard disk drives, solid-state devices, etc.), or network devices (e.g., routers, switches, firewalls, deep packet inspectors, traffic monitors, load balancers, etc.). The computing resources can also include a combination of infrastructure resources that provide users higher-level services or applications, such as a database service, software development platform, content delivery network, enterprise email system, collaboration tool, customer relationship management (CRM) software, etc. ", ¶42]


Dussen does not teach confirming, by the cloud platform system, whether to generate or modify the each of the clusters when public cloud or system access information is registered. Stopel in the same field of endeavor teaches system for container image security management. Stopel teaches confirming, by the cloud platform system, whether to generate or modify the each of the clusters when public cloud or system access information is registered.
["According to the disclosed embodiments, the detector container 315 is configured to receive an event indicating that a container image in one of the image registries 330 has been changed or added. The event includes at least a source of the image (e.g., a registry's network address or a check-in system) and an identifier of the container image to be checked. In some embodiments, the event may be generated by the host device 310 when a new base image is uploaded to the host or when an image locally stored in the host device 310 is modified. As discussed above, the container image includes a container layer (e.g., the layer 210, FIG. 2) which sets the application executed by a container and a plurality of image layers (e.g., the layers 215, FIG. 2), each of which is uniquely identified. Each container image may be assigned with a unique identifier, which may be computed as a check-sum or hash value computed over the contents of the layer. ", ¶44]


	
Dussen/Stopel do not teach performing, by the cloud platform system, the modification of the cluster remotely by confirming configuration history information of the cluster and updating the configuration of the cluster when the cluster is modified. Harneja in the same field of endeavor teaches a system for validation of network configurations. Harneja teaches performing, by the cloud platform system, the modification of the cluster remotely by confirming configuration history information of the cluster and updating the configuration of the cluster when the cluster is modified.
["Historically stored events can be used in a predictive manner. By way of non-limiting example, the cause and effect (and particularly the failure) of prior configurations and checks of those configurations can be stored and referred to. Before changes are made to the Fabric 120 or networked environment with a newly proposed configuration, the system can consult with the historical data for instances of the same or similar configurations and any resulting positive or adverse effects of the same. The system can thus predict if the newly proposed configuration will adversely affect the network based on previous configurations that are the same or similar in nature. Similarly, the historical events can also be used to predict changes that have recently taken affect that could cause issues. ", ¶300]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Dussen/Stopel with checking prior configurations to validate propose configuration changes as taught by Hameja. The reason for this modification would be to prevent bad configuration changes from being implemented.
	The combination of Dussen/Stopel/Hameja does not teach wherein the container-based application is pre-converted by the cloud platform system from a selected existing application. Ranjan in the analogous networking arts teaches a system for container migration. Ranjan teaches wherein the container-based application is pre-converted by the cloud platform system (conversion can start with a application image  selected from a repository such as DOCKER, ¶27).
["In some implementations, method 100 can include the operation of using an aggregate service catalog for searching for application images during migration. Automated discovery of container images for workload can be based on such a catalog service. In some implementations, images can be searched across different repositories, whether it be a Docker™ hub or private repository hub. In such an implementation, the scope of search can be larger than existing solutions and the likelihood of discovering images meeting application criteria is improved.", ¶27]
	
	It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Dussen/Stopel/Hameja with the use of DOCKER or some other similar container image repository as a starting point for migrating from standard application to container based application deployment as taught by Ranjan. The reason for this modification would be to provide faster migration of application by start with already created base application containers.
	Regarding claim 2, Ranjan teaches wherein the container-based application is pre- converted, by the cloud platform system, from the selected existing application via steps of analysis(reading manifest and other info about an application, ¶16) and configuration design(discovering configuration attributes such storage attributes, ¶16), container conversion(copying config details to the application container, ¶16), test(validation of functionality, ¶16), and operating transfer(migrating stateful  and otherl data, ¶16).
["Certain implementations of the present disclosure are directed to an autonomous mechanism to migrate VI for an application from VM to a container eco-system via a multiple cloud (“multi-cloud”) management solution. In some implementations, a method can, for example, include: (a) reading a manifest file containing information regarding an application running on one or more VMs, the information including application topology, credentials, and configuration details; (b) receiving instructions to re-deploy the application from the one or more VMs to a container environment; (c) discovering, based on information in the manifest file, application consumption attributes including attributes of storage, computer, and network resources consumed by a workload of the application; (d) deploying the application on the container environment to produce a containerized application; (e) copying configuration details from the manifest file to the containerized application; (f) migrating, based on information in the manifest file and the discovered application consumption attributes, stateful data to the containerized application; and (g) validating the containerized application functionality.", ¶16]
	

Prior Art Cited But Not Used In Rejection

US 9,256,467 B1 – discloses a method and system for deployment of containerized applications.
US 2018/0075152 A1- discloses methods and containerizing network services i.e. VNFs
US 20200034167 A1 – discloses Systems for migrating from an application
running in a virtual machine to a containerized version of the application. A method
commences by identifying a computing system comprising virtual machines (VMs) that
execute applications. 
US 20190102265 A1 – discloses A system for stateful containers in a distributed
computing environment that includes a server cluster having a plurality of computing
nodes communicatively connected via a network. 
US 20170090960 A1 - discloses Processes, machines, and manufactures
involving adaptable containers that can be built and torn down more efficiently than
VMs, may support various processes, and may be maintained without the presence of
an active process. 
US 10922123 B2 – discloses Techniques of migrating containerized software
packages between source and destination computing devices are disclosed herein. 


Applicant Remarks

With respect to argument A1 the application argues that the cited ¶71 teaches configuration options are defined and thus alleges that the configuration is pre-defined and thus can not teach generating as the applicant alleges the configuration is static and already defined. The examiner disagrees, ¶71 describes the ability to provide set specific configuration parameters i.e. inputs. Such inputs are translated into the actual configuration parameters. I.e. 
With respect to argument A2 the applicant argues that Dussen does not teach remote simultaneous provisioning because Dussen does not seem to read upon the term simultaneous with respect to provisioning. The examiner disagrees, claim limitations are given broadest reasonable interpretation absent a specific definition as recited the claims. Dussen ¶18 teaches provisioning and managing of service for customers that have respective departments i.e. clusters or groups of computing resources.  In context with ¶s69, 71 a person of ordinary skill in the art would conclude that the system allows multiple customers to manage and deploy their own networks using a public/ private or hybrid deployment. Each customer’s deployment could be considered a cluster and even each department of a customer would logically be a distinct cluster. Although the term simultaneous is not used, a person of ordinary skill would conclude that the ability of multiple customer to manage and create their network implies simultaneous provisioning by respective customers/departments. Each customer or each department within a customer can at the same time provision their respective services/resources.
With respect to A3 the applicant argues that since the runtime software is a software environment applied in a container to execute application contained within the container and instance of an application execution are the instances of a running application the former can not be equated to the latter. The examiner contends that since the application running are VM containers as taught in ¶56 such implies that the computing environment has the runtime software installed to run such containers, otherwise such a system of Dussen would not be operable to deploy container based applications. Dussen and prior art in general are given benefit of being assumed operable unless at the time such operability can not be given such benefit due to the state of the art the time.
With respect to A4 the applicant argues that network data backup is not equivalent to backup of the node cluster. The examiner contends that under a broad reasonable interpretation 
With respect to claim amendments the application argues that Dussen, Stopel and Harneja do not teach the claims as amended. The examiner contends that such arguments are moot in light of Ranjan as presented in the rejection.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Philip Chea , can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TOM Y CHANG/
Primary Examiner, Art Unit 2456